DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the adapter “is not modular” and “does not have a connector for removing/changing the cable to the pulse generator” (see page 13 of Remarks). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “modular” and “a connector for removing/changing the cable to the pulse generator”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, the Applicant argues that “there is no “adapter” in Meadows that the electrode array 110 remains plugged into, while the lead extension or external cable is changed” (see page 14 of Remarks). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, for the reasons stated above and previously made of record, the claims remain rejected under Osypka as detailed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 13-14 stand and claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osypka (US Patent Publication 20030077943 A1).
As to claims 1 and 14, Osypka discloses an adapter system for connecting to implantable electrode leads (see Figures) comprising: a pulse generator (depicted as 303, 403, 503 in Figures 3-5, respectively) having a connector member (housing bores depicted in the header on the pulse generators 303, 403, 503; see Figures 3-5); an adapter (depicted as 300, 400, 500 in Figures 3-5, respectively) having a housing with two receptacles (depicted as 311a, 311b and 411a, 411b and 511a, 511b for Figures 3-5, respectively; see Figures 3-5, for example), wherein each of said receptacles configured to receive an end portion of an electrode lead to establish an electrical connection between said adapter and the electrode lead (e.g., paragraph 41-42; also see Figures 3-6), wherein said adapter having a connector member (connector pin, depicted as 13b,213b in Figures 1-2, respectively; also see paragraphs 34 and 39, for example) configured to engage with said connector member of said pulse generator to establish a mechanical connection between said housing of said adapter and said pulse generator as well as an electrical connection between said pulse generator and the electrode lead (see Figures 3-6); and a test cable (lead or flexible lumen depicted 15c and 215d in Figures 1-2, respectively) for electrically connecting said pulse generator to the electrode leads for testing the electrode leads after implantation of the electrode leads (see Figures 3-6, for example), wherein said test cable having a first connector member (yoke portion 320, 420, 520 depicted in Figures 3-5, respectively) configured to engage with said connector member of said adapter to establish an electrical connection between said test cable and the electrode leads through said adapter (see Figures 3-5, for example), and wherein said test cable having a second connector member (connector ring, depicted as 13a,213a in Figures 1-2, respectively; also see paragraphs 34 and 39, for example) configured to engage with said connector member of said pulse generator to establish an electrical connection between said test cable and said pulse generator (see Figures 1-6). 
As to claim 3, since Osypka discloses both the connector member if the adapter and second connector member of the test cable are part of leads with the flexible lumens depicted as 15c and 215d in Figures 1-2, respectively (e.g., paragraphs 33 and 38), the examiner considers the connector member of said adapter and second connector member of said test cable to both be a shrouded connector. 
As to claim 4, Osypka disclose the connector member of said pulse generator is a receptacle (housing bores depicted in the header on the pulse generators 303, 403, 503; see Figures 3-5). 
As to claims 13 and 16, Osypka discloses alternative configurations for the adaptor and test cable (see Figures 1-6). As such, the examiner consider the system of Osypka to include an additional test cable (i.e., the alternative test cables) or “further cable” (see the figures) that are exchangeable with the test cable and would have a length that is “smaller than the length of the test cable”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US Patent Publication 20030077943 A1) in view of Meadows et al. (US 6,553,263 B1). 
As to claim 2, Osypka discloses the invention substantially as claimed with a pulse generator but does not explicitly disclose the pulse generator is external. Meadows et al. discloses an implantable stimulation system with an additional external pulse generator (see Figure 2, for example). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Osypka to include an external pulse generator as disclosed by Meadows et al. in order to provide the predictable results of testing the effectiveness of the stimulation that is to be provided to the electrodes prior to the implantation of the implantable pulse generator (Meadows et al., e.g., col. 9, lines 54-59). 
As to claim 15, the modified Osypka discloses electrode leads configured for spinal cord stimulation (Medows et al., Abstract).

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osypka (US Patent Publication 20030077943 A1) in view of Morgan (US 6,295,475 B1).
As to claim 5, Osypka discloses the invention substantially as claimed with an adapter including a test cable contains a docking body having said first connector member of said test cable (yoke portion 320, 420, 520 depicted in Figures 3-5, respectively). Osypka discloses the invention substantially as claimed but does not explicitly disclose the “housing of said adapter is configured to be releasably fastened to said docking body when said connector member of said adapter is engaged with said first connector member of said test cable”. Morgan discloses an adapter is configured to be releasably fastened to said docking body (See Figure 1; junction 134 with distal connector 130 for releasably connection 118 with proximal connector 126) when said connector member of said adapter is engaged with said first connector member of said test cable”.  It would have been obvious to one having ordinary skill in the art at the at the time the invention was made to modify the adapter housing of Osypka to have a releasable connection as disclosed by Morgan in order to provide the predictable results of ensuring the connections and components of the system to can be optimized to meet specific patient therapeutic needs and requirements.
 As to claim 7, the modified Osypka discloses the docking body has a bottom surface and a lateral surface extending perpendicular to said bottom surface; and said first connector member of said test cable is a receptacle formed in said bottom surface (Osypka, Figures 1-6).
As to claim 8, the modified Osypka discloses the docking body contains at least one guide rail configured to guide said housing of said adapter upon engagement of said connector member of said adapter with said first connector member of said test cable (Morgan, see connection 118, Figures 1 and 3-4; also see col. 7, lines 11-52). 
As to claim 9, Osypka discloses the housing of said adapter is configured to be disposed in a form fitting manner with respect to said docking body when said connector member of said adapter is engaged with said first connector member of said test cable (Morgan, see connection 118, Figures 1 and 3-4; also see col. 7, lines 11-52).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Osypka, as applied to claims 5 and 7-9 above, in further view of Mann et al. (US 6,609,029 B1). The modified Osypka disclose an adapter system with a docking body but does not explicitly disclose a latching member that is releasably fasten said housing with a pivottable cover element. Mann et al. discloses a pivoting clip lock mechanism for engaging a lead to a housing body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adapter system housing of Osypka to include a pivoting clip lock mechanism for releasably locking a lead to a housing body in order to provide the predictable results of ensuring lead engagement and proper electrical connection.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Osypka, as applied to claims 5 and 7-9 above, in further view of Snell (US 5,720,771 B1). The modified Osypka discloses the invention substantially as claimed but does not disclose an impedance measuring circuit configured to periodically measure impedances of the electrode leads connected to said adapter via said receptacles. Snell discloses measuring lead impedance (e.g., col. 2, lines 60-64) and that “fluctuations in the lead impedance indicate that a lead may have become dislodged” (col. 3, lines 21-22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pulse generator of the modified Osypka to include an impedance measuring circuit as disclosed by Snell (e.g., cols. 2-3, lines 60-67 and 1-7, respectively) in order to provide the predictable results of ensuring proper lead connectivity. 
As to claim 12, the modified Osypka discloses an impedance measuring circuit and alarm (see Figure 4, for example) but does not explicitly disclose “disposed on the docking body”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the alarm indicator means of the modified Osypka to be located on the docking body, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (see MPEP 2144.04). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792